Dissenting opinion by

Greene, J.
I cannot agree with the majority in this case. True, their opinion is authorized by the statutes and decisions of England and New York, *412but I cannot consider it in harmony with the statute and liberal policy of Iowa.
To assume that because the legitimate child and heir of an intestate be born outside of certain geographical limits, he thereby forfeits all inheritable rights, which naturally, and in strict justice belonged to him, is without any foundation in reason, and an outrage upon the equality and rights of men. No doubt such a policy would be readily indorsed by the selfish dictates of crowned heads, to which the property would escheat; but surely it is alike repugnant to sound integrity, to the rights of persons, and to the enlightened sentiments of the age. It is inconsistent with the great truths and principles of right, upon which most of the common law is founded. It is one of the few remaining despotic features of that law which is repulsive to American institutions, and which should receive no countenance from American courts.
"What foundation is there for the difference made, at common law, between inheritable and non-inheritable blood ? Why this great disparity in the blood? Is there any rest-son for it in fact or in law? The law is said to be the perfection of reason. Season is the soul of the law, and where the reason for a law ceases, so does the law itself The reason for this prerogative of the crown ceased with our declaration of independence, and our republican forms of government. From that time the rights of all, both native and alien, were encouraged and protected by our more equal, just and catholic systems of law. Our constitution and laws are made for the people, whose persons or property may come within their supervision, and not for the citizen or resident only. The rights of property in a nonresident are distinctly recognized by our laws. The first article of our state constitution declares that, “ all men— have certain unalienable rights — among which are those of acquiring, possessing and protecting property, and obtain^ jng safety and happiness
*413What dearer or more unalienable right has a parent than that of acquiring and protecting property for his offspring ? What contributes more to his pursuit of happiness. Surely, under such a declaration of rights, so comprehensive and universal in its application, there can be neither reason, propriety, nor justice in thus excluding the non-resident, child from the property acquired for him, by his resident father. In Iowa, at least, this relic of despotism and injustr ice should have no vitality as a principle of common law.
It is not only repugnant to the declaration of rights, but, to my mind it is in direct conflict with the prevailing spirit, and also the express letter of the constitution. Art. 1, § 22, guarantees, that “ foreigners who are or who may hereafter become residents of this State shall enjoy the same rights in respect to the possession, enjoyment and descent of property, as native bom citizens.” My learned brother well remarks: “ Here is a material change upon common law in favor of the foreigner; ” and speaks truly of the wise policy of our government to encourage the imigration of foreigners,” &c., but I cannot indorse his conclusion, nor the construction which the majority place upon that section of our constitution. The opinion shows that C. W. S temple, the father, was a resident of this State at the time of his death. Does it not follow then that he had the same rights in respect to the possession, enjoyment and descent of property as a native born citizen. The same rights and the same rules of descent are insured to this resident foreigner, as to the native bom citizen. His estate is to descend in the same way, under the same laws and subject to the same distribution. If this section was limited to the possession and enjoyment of property, there would be more propriety in limiting its construction to the party, and act of inheriting. But the section goes much farther. It insures to the resident foreigner the same rights as to the transmission of his property, “ the same rights in ie:pect to the descent” — to his heirs as a *414native born citizen. It not only insures possession and enjoyment to the resident, while living, but it also insures the same rights in respect to the descent of his property, when dead. These rights apply not only to the party who may inherit or possess the estate, but also to the -party from whom the estate descends, and it makes the blood of that parent’s child inheritable wherever that blood may be. As the blood of the fountain is made inheritable, that which flowed from it is equally so.
I object also to the construction given to the statute regulating descents. There is nothing equivocal in the language. It expressly declares that, “ when any person shall die seized of any lands, &c., not having lawfully devised the same, they shall descend subject to his debts, in manner following: First, In equal shares to his children, ” &c. But we are told “ this evidently means such children as have inheritable blood.” Bev. Stat 722, § 1. Where is the evidence for this strange meaning ? Does the constitution or the letter or spirit of the statute indicate any other meaning than that which is expressed in such clear terms? If a child is born in Prussia, is lie any less the child, the descendant of the parent than the son born in Iowa, or is the blood, or the rights of the one any less legitimate or inheritable than the other? To propose questions so self-evident is but to answer them.
But even under the construction placed upon the constitution and statute, by the majority, it must be admitted that those children residing in Prussia, had a conditional interest in the land. They might hereafter become residents of the state, Code 545, § 22, and thus remove the non -in herí table taint from their blood. They had then, at least, a contingent remainder in the land, and therefore they should have had their day in court. - They were entitled to notice. With that notice they might have established their rights under the constitution and laws of the *415State. I think, therefore, that the court below ruled correctly, and that the decree should be affirmed.
E. Lohnsten, for appellant.